U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 00-51076 BONDS.COM GROUP, INC. (Exact name of Registrant as Specified in its Charter) Delaware 38-3649127 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1515 Federal Highway Suite 212 Boca Raton, Florida (Address of principal executive offices) (Zip Code) (561) 953-5343 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.0001 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.
